DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0264813 (Sawada) in view of U.S. 2016/0136484 (Inoue).
Sawada discloses a resin composition and film therefrom comprising:
a polyrotaxane (meets Applicants’ polyrotaxane resin
a thermosetting resin inclusive of an epoxy (meets Applicants’ epoxy resin);
a curing agent (meets Applicants’ curing agent); and
a crosslinking agent that is compatible with the polyrotaxane inclusive of an isocyanate (generically embraces Applicants’ isocyanate resin)
(e.g., [0065-0066], [0075], [0080-0083], examples, claims).
	Sawada’s working examples (Table 1 with [0123-0144]) meet all the requirements of the present claims except that the isocyanate crosslinking agent DN950 (the same hexamethylene diisocyanate-modified adduct-type isocyanate used by Applicants in comparative examples [0122]) does not fall within the scope of the presently claimed isocyanate resin.  To the extent Inoue discloses that isocyanurates of diisocyanates,  allophanates of diisocyanates and biurets of diisocyanates, based on hexamethylene diisocyanate, are well known isocyanate alternative crosslinking agents to Sawada’s DN950 (e.g., [0044-0049]) for polyrotaxanes, it would have been within the purview of one having ordinary skill in the art to use an isocyanurate-, allophanate- or biuret-modified hexamethylene diisocyanate in place of the DN950 isocyanate crosslinking agent exemplified by Sawada for its expected additive effect and with the reasonable expectation of success.  Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  In this regard, it is noted that several of the modified polyisocyanates specifically listed by Inoue [0049] correspond to those listed in the present specification [0035].

	As to claim 3, Sawada’s polyrotaxane contains hydroxyl groups [0125].
	As to claim 4, Sawada’s examples meet claimed epoxy content.
	As to claim 5, Sawada’s compositions are used for electronic materials [0103].
	As to claim 7, Sawada discloses thermosetting films.
Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 
As noted by Applicants, the claims as presently amended no longer include the DN955 (neopentyl-modified hexamethylene diisocyanate) disclosed by Inoue.  Inoue, however, still renders obvious the use of isocyanurates of hexamethyene diisocyanate,  allophanates of hexamethylene diisocyanate and biurets of hexamethylene diisocyanate as alternative isocyanate crosslinking agents to Sawada’s DN950.  Accordingly, it would have been within the purview of one having ordinary skill in the art to use at least one of said modified hexamethylene diisocyanates in Sawada’s resin composition for its expected additive effect and with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765